Case 1:05-cv-00654-PLF Document 452 Filed 10/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
KATHLEEN BREEN, et al., )
)
Plaintiffs, )
)
V. ) Civil Action No. 05-0654 (PLF)

)
ELAINE L. CHAO, Secretary of )
Transportation, Department of )
Transportation, et al., )
)
Defendants. )
)

ORDER

On July 10, 2019, the Court issued an Order, directing plaintiff David Almaguer
to file a notice with the Court on or before July 31, 2019, explaining whether he intends to
proceed in this case, and if so, whether he will proceed represented by counsel. The Court did
not receive a response from Mr. Almaguer.

On September 4, 2019, the Court issued another Order, directing plaintiff David
Almaguer to send a letter to the Court on or before October 15, 2019, indicating whether he
plans to proceed in this case, and directing him to verify his contact iformaiton with the Court.
The Order warned Mr. Almaguer that he could be dismissed as a plaintiff for failure to prosecute
if he failed to respond. The Court has still not received a response from Mr. Almaguer. As this
case moves towards trial, the Court wants to ensure that all parties to the case are represented in

the proceedings or, if proceeding pro se, are given notice of deadlines and other scheduling

matters. Accordingly, it is hereby
Case 1:05-cv-00654-PLF Document 452 Filed 10/25/19 Page 2 of 2

ORDERED that Mr. Almaguer shall send a letter to the Court on or before
November 15, 2019, indicating whether he plans to proceed in this case, and if so, whether he
plans to proceed pro se, represented by plaintiffs’ counsel, or represented by a different attorney.
He is also directed to verify his contact information with the Court. If the Court does not receive
notice from Mr. Almaguer by November 15, 2019, the Court will assume that he does not wish
to proceed as a plaintiff in this case. Mr. Almaguer is warned that the defendants could move to

dismiss his as a plaintiff for failure to prosecute if he does not respond to this Order.

See FED. R. Civ, P. 41(b).

SO ORDERED.

O24 Lf iu

PAUL L. FRIEDMAN
United States District Judge

DATE: 70 fas[(4
